Tlie. opinion of tlie Court was delivered by
Fenner, J.
The sole question involved in this case is the legality of a license tax imposed hy the police jury of the parish of St. Tammany upon the business defendant, who is an inhabitant of the town of Madisonville, conducting his said business within said limits.
It is not disputed that, under the general law of the State, the police juries of parishes are vested with power to tax property and persons within the limits of incorporated towns, unless such power be withheld or withdrawn by express legislative provision. Benefield vs. Hines, 13 Ann. 420; Maurin vs. Smith, 25 Ann. 445; Iberia vs. Chiapella, 30 Ann. 1143.
It is admitted that the legislative charter of the town "of Madison-ville, (Acts of 1852, p. 22(5) conferred no exemption of its people or prop' erty from parochial taxation, and that no other legislative act embodying such exemption has ever been passed.
But in 1880, the Legislature passed Act No. 110 of that year, entitled “An Act prescribing' the manner of altering, changing or amending the charters of cities and towns in the State of Louisiana (the city of New Orleans excepted;,” which delegated to the people of such towns and cities the power of altering and amending their charters, by a vote thereon taken at special ejections held in accordance, with regulations prescribed in the act.
Availing themselves of the provisions of this act, the people of the town of Madisonville adopted, in 1883, an amended charter, the. only feature whereof with which we are presently concerned is Section 8, declaring: “That the power of the police jury shall cease, so far as respects woods, roads and highways in said town of Madisonville, and the imposition of a parish tax or license is hereby especially prohibited.^
This section furnishes the sole foundation for the defendant’s contention that the. parish license herein claimed is illegal.
Plaintiff opposes this contention on the, double grounds:
*2631st. That Act 110 of 1880 is unconstitutional;
2d. That, even if constitutional, it does not confer upon towns the power of assuming new and additional privileges, or of taking away from parishes powers hitherto possessed by them, but only to regulate their methods of internal government and the modes in which the privilege conferred upon them shall be exercised.
The case is so clearly with the plaintiff' on the second ground that wc have no occasion to consider the first.
Tlie towns of the State would, indeed, he “chartered libertines,” if, by amending their own charters, they could confer upon themselves indefinite privileges and immunities, and repeal and annul the general laws of tlie State so far as applicable to them.
The proposition is equally inconsistent with any reasonable construction of the Act. of 1880, and with the fundamental principles of the law of corporations.
The. act evidently deals with towns as already constituted, with powers and privileges defined and fixed by law, and gives them the power, by appropriate amendments, to regulate their internal organization and the modes and agencies by which these powers may be exercised. It contains no reference whatever to the relations between their inhabitants and the State or parishes, and confers no power express or implied to alter or destroy these relations. The authority to abrogate an existing power of parochial taxation would he so extraordinary a function to confer upon a town that it could he deduced from nothing less than the most express and unambiguous provision of the law. Yet this is what the town of Madisonville claims to have done and to have had the right to do. The powers of municipal corporations can only be derived from direct legislative authority, and are closely limited to the express words of the grant and to necessary implications therefrom, and all reasonable doubts concerning the existence of power are to be resolved against it. Dillon Mud. Corp. § 55, et passim. These principles are of transcendent importance, and it is not to be supposed that the Legislature intended to abrogate them by a sweeping grant of authority to towns to assume whatever powers they please.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from he annulled, avoided and reversed; and it is now ordered, adjudged and decreed that plaintiff' have judgment against defendant, Dendinger, for the license taxes claimed, viz: the sum of twenty-dollars, with interest according to law and costs m both courts.